Citation Nr: 0002944	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for left knee 
disability on a secondary basis.

3.  Entitlement to service connection for right knee 
disability on a secondary basis.

4.  Entitlement to service connection for left hip disability 
on a secondary basis.

5.  Entitlement to service connection for right hip 
disability on a secondary basis.

6.  Entitlement to service connection for low back disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In October 1997, the Board remanded the case for 
procedural due process and further development.  In a 
November 1997 statement, the veteran clarified that he did 
not wish to have a personal hearing.  The RO has completed 
the additionally requested development and the case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected pes planus disability is 
pronounced.

3.  The claims for secondary service connection for left knee 
disability, right knee disability, right hip disability, left 
hip disability and low back disability are not plausible.





CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for bilateral pes 
planus hallux valgus have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5276, 5280 (1999).

2.  The claims for secondary service connection for left 
knee, right knee, left hip, right hip and low back 
disabilities are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral pes planus is more 
severe than 30 percent disabling, as currently evaluated.  He 
further contends that his pes planus with hallux valgus has 
cause or aggravated bilateral knee, bilateral hip, and low 
back disabilities.  In addition, he contends that his pes 
planus with hallux valgus prevents him from working extended 
hours at his job at the post office , and impairs his ability 
to do his job.

The threshold question is whether the veteran's claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
can be no valid claim without competent evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

I.  Increased Rating for Bilateral Pes planus with Hallux 
Valgus

The veteran is seeking an increased rating for his bilateral 
pes planus with hallux valgus.  He has presented a well-
grounded claim, which is a claim that is plausible, as 
required by 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's bilateral pes planus with hallux valgus.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (1999).

In a rating decision of November 1972, service connection was 
granted for pes valgo planus with hallux valgus, evaluated as 
10 percent disabling from July 14, 1972, pursuant to 
Diagnostic Code 5276.  In August 1995, the veteran submitted 
a claim for an increased rating for his bilateral foot 
disability.  In a rating decision of September 1995, the 
evaluation was increased to 30 percent disabling from August 
31, 1994.  The veteran disagreed with the rating assigned.

A VA outpatient treatment record dated in August 1994 shows 
that the veteran complained of pain of the right leg and 
foot.  The diagnosis was pes cavus both feet, especially in 
the right foot.  Another VA outpatient treatment record dated 
in November 1994 shows that the veteran complained that his 
feet hurt and were getting worse.  He exhibited severe pes 
valgo planus, right greater than left, with heel eversion and 
talo-navicular subluxation of the right foot greater than the 
left.  He had foot, ankle, and leg fatigue, pain and neuritis 
in the right foot greater than in the left foot.  He had an 
abducted gait.  There was severe pronation of the ankle, 
subtalar joint, and mid-tarsal joint, right greater than 
left.  The assessment was severe pes valgo planus, right 
greater than left, with pain and neuritis.  

At a VA orthopedic examination in September 1995 the veteran 
complained of severe pain in his right foot at all times.  
The examination showed pain occurring in the medial aspect of 
the right ankle with passive range of motion and with 
palpation.  In addition, extreme tenderness was noted upon 
palpation of the right Achilles tendon, the right heel, the 
entire right plantar fascia, and the lesser 
metatarsophalangeal joints on the right.  There was mild 
hallux valgus deformity bilaterally, worse on the left.  
There was severe third degree flexible pes planus on the 
right with complete obliteration of the medial longitudinal 
arch on weight bearing.  The veteran's gait was antalgic and 
he walked with a cane.  The diagnoses were severe third 
degree flexible pes planus on the right; Achilles tendinitis, 
plantar fasciitis and metatarsalgia on the right, secondary 
to the pes planus; and hallux valgus bilaterally.

A VA outpatient treatment record dated in February 1996 shows 
that the veteran had a loss of plantar arch of the feet and 
the right foot was overly inverted.  A medical record from 
Christopher Zingas, M.D., dated in June 1996, shows that the 
veteran had an acquired planovalgus right foot with posterior 
tibial tendon dysfunction.  Another VA outpatient treatment 
record dated in September 1996 shows that the veteran had 
severe pronation of the right foot with heel eversion.  The 
impression was unsteady gait and referred pain to the right 
knee and hip due to severe (pathologic) pes valgo planus.  
Attached colored photographs of the veteran's lower 
extremities show that the veteran's right foot appears to be 
more pronated than the left.

A VA orthopedic examination in September 1996 showed that the 
veteran had gross valgus deformity with flat foot on the 
right.  The right heel was valgus and the metatarsal 
phalangeal joint of the big toe showed some valgus deformity, 
but movements were free without pain.  The examiner noted 
that the veteran had pronounced flat feet deformity without 
any skin changes.

A private record from Cottage Hospital notes that the veteran 
used special shoes without much effect.

A VA neurology examination in December 1997 showed that the 
veteran walked with a partial right foot drop.  There was 50 
to 60 percent weakness in dorsiflexion and eversion of the 
foot and toes on the right.  There was definite atrophy of 
the right calf muscles.  Ankle jerk on the right was 
diminished.  The initial diagnosis was cauda equina syndrome 
with pes cavus.  However, an addendum dated in March 1998 
based on the results of an electromyography reflects 
diagnoses of peripheral neuropathy; nerve lesion secondary to 
degenerative arthropathy, bilateral L5-S1 nerve root; and no 
evidence of cauda equina syndrome.  The examiner noted that 
the veteran was employable on a neurological basis.

A VA orthopedic examination in January 1998 showed that the 
veteran walked with a limp.  He had a shuffling gait 
protecting his right foot.  He had severe pes planus 
deformity bilaterally with collapse of the mid-foot and 
external rotation of the right as well as a pes planus 
deformity without muscular loss or tendinous loss on the 
left.  His right ankle and foot were severely painful in the 
ankle, subtalar joint and mid-foot.  There was generalized 
tendinitis about the foot and ankle on the right side.  There 
was severe pes planus deformity, almost a rocker-bottom cave 
in of a Charcot-like ankle.  In an addendum dated in March 
1998 the examiner considered results of several tests and 
found no orthopedic problems.  The examiner also noted that 
the veteran was employable.

A VA outpatient treatment record dated in January 1998 notes 
that the veteran had posterior tibial tendon dysfunction with 
weakness of the anterior tendons on the right and drop foot 
deformity.

A July 1998 statement from Mark L. Rosenblum, M. D., notes 
that the veteran complained of right-sided hip, leg, and knee 
pain.  It was noted that the veteran was wearing a right foot 
brace for pes planus.  Dr. Rosenblum also noted that the 
veteran walked with an exaggerated limp.

In a statement dated in September 1998, James Meza, M.D., 
noted that he had been treating the veteran since 1995.  Dr. 
Meza indicated that it was his impression that the veteran's 
pes planus had worsened over the past several years.  In 
another statement dated in December 1998, Dr. Meza noted that 
the veteran had severe pes planus with neuropathy which 
caused repeated falling.

The RO rated the veteran's bilateral pes planus with hallux 
valgus disability under Diagnostic Code 5276.  This code 
provides a 30 percent rating for bilateral severe flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating is warranted for bilateral pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, DC 5276.

Unilateral hallux valgus warrants a 10 percent evaluation if 
it has been operated on with resection of the metatarsal head 
or if it is severe, equivalent to amputation of the great 
toe.  38 C.F.R. § 4.71a, DC 5280.

Initially, the Board notes that the medical evidence shows 
that the veteran has not undergone surgery for the hallux 
valgus deformity and that the hallux valgus deformity is not 
productive of pain or any other functional impairment 
equivalent to amputation of the great toe.  Therefore, it 
does not warrant a higher or separate evaluation under the 
schedular criteria.  

The Board finds that the evidence of record demonstrates that 
the veteran's bilateral pes planus more nearly approximates 
the criteria for a 50 percent evaluation under DC 5276.  A 
review of the medical records discloses that the veteran has 
pronounced bilateral flatfoot disability.  The November 1994 
VA outpatient treatment record notes that the veteran had 
severe pronation of the ankle, subtalar joint and mid-talar 
joint.  The September 1996 VA outpatient treatment record 
shows that the veteran had severe pronation of the right foot 
and the colored photographs confirm this finding.  The 
examiner at the VA orthopedic examination in September 1996 
noted that the veteran had pronounced flat feet deformity.  
In addition, the September 1995 VA orthopedic examination 
showed that he had extreme tenderness of plantar surfaces of 
the feet.  Additionally, the February 1996 VA outpatient 
treatment record shows that the veteran had loss of plantar 
arch of the feet and the right foot was overly inverted.  
This indicates marked inward displacement.  Although there is 
no specific medical evidence of severe spasm of the tendo 
Achilles on manipulation, the September 1995 VA orthopedic 
examination showed that the veteran had Achilles tendinitis.  
Finally, the Cottage Hospital medical record indicates that 
the veteran's bilateral pes planus disability was not 
improved by orthopedic shoes.

The Board notes that in some cases a higher rating may be 
awarded based on functional loss due to pain, under 38 C.F.R. 
§ 4.40 (1999), or based on weakness, fatigability or 
incoordination pursuant to 38 C.F.R. § 4.45 (1999).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, 
however, that functional impairment caused by tenderness or 
pain is specifically contemplated by the diagnostic code 
relating to pes planus.  Moreover, a 50 percent rating is the 
maximum schedular rating under Diagnostic Code 5276 and he is 
not entitled to a higher rating due to pain under any other 
diagnostic code for evaluating foot disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (1999).

A review of the evidence of record shows that the veteran's 
service-connected bilateral pes planus is pronounced.  
Accordingly, a 50 percent rating is warranted.

II.  Service Connection Claims

The veteran is not contending that service connection is 
warranted for the disabilities at issue on the basis of 
service incurrence or aggravation.  The veteran is claiming 
that service connection is warranted because the disabilities 
are the result of gait impairment associated with his 
service-connected bilateral foot disability or the result of 
injuries caused by the service-connected bilateral foot 
disability.  Accordingly, the Board will limits decision to 
the claimed secondary service connection. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service- connected condition is also 
compensable under 38 C.F.R.    § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The veteran is service connected for pes planus with hallux 
valgus, residuals of an old, healed fracture of the left 
elbow, and a right wrist ligamentous fracture due to the 
service-connected pes planus disability.

A.  Service Connection for Left Knee Disability and Bilateral 
Hip Disability

The record contains medical evidence of current arthritis of 
the left knee and both hips but no medical evidence 
suggesting that any current hip or left knee disorder was 
caused or worsened by gait impairment associated with the 
service-connected bilateral foot disability or by any injury 
resulting from the service-connected bilateral foot 
disability.  Although pain referred from the foot to the hip 
has been noted, there is no medical evidence of a nexus 
between the service-connected disability and any disorder of 
the hip.  Therefore, these claims must be denied as not well 
grounded.


B.  Service Connection for Right Knee and Low Back 
Disabilities

The veteran's claims for service connection for right knee 
and low back disabilities are well grounded to the extent 
that the veteran is claiming that these disabilities were 
caused by injuries resulting from his service-connected 
bilateral foot disability.  The Board notes that there is no 
medical evidence suggesting that any current right knee or 
low back disability is otherwise etiologically related to 
service-connected disability.  Therefore, to the extent that 
the veteran is claiming secondary service connection for 
right knee and low back disabilities on any other basis, his 
claims are not well grounded.  With respect to the well-
grounded claims, the Board is satisfied that all available 
evidence necessary for an equitable disposition of these 
claims has been obtained.  

As discussed above, the medical evidence shows that the 
veteran's service-connected bilateral foot disability is 
productive of gait impairment.

The record contains medical evidence pertaining to various 
injuries of the veteran's back and right knee.  A February 
1975 record of John V. Corbett, M.D., shows that the veteran 
was evaluated for tenderness of the coccyx.  The record is 
incomplete and does not document the history or etiology of 
the veteran's complaints.

In an August 1991 statement, Nicholas Radoiu, M.D., reported 
that the veteran had had lower back pain since injuring his 
back in a fall on stairs eight months earlier.  An X-ray 
study disclosed grade I spondylolisthesis at L4-5 and L5-S1.  
No reference to the veteran's service-connected bilateral 
foot disability was made in this statement.

Records pertaining to evaluation of the veteran for 
strain/sprain of the right knee and the lumbosacral spine due 
to a slip and fall in September 1993 also include no 
reference to the veteran's service-connected bilateral foot 
disability.  They show that the injuries were sustained at 
work when the veteran was pushing a "BMC" and slipped on 
something on the floor.

Records pertaining to a right knee injury sustained in June 
1995 indicate that the injury occurred at work when the 
veteran tripped on a floor mat.  Again, no reference to the 
veteran's service-connected bilateral foot disability was 
made.

The veteran filed his claims for service connection for right 
knee and low back disabilities in October 1995.  Subsequently 
dated medical records contain history reported by the veteran 
of multiple falls resulting from his service-connected 
bilateral foot disability.

The medical evidence supporting the veteran's contention that 
his low back and right knee disabilities are due to injuries 
caused by his service-connected bilateral foot disability 
consists of February and September 1996 VA outpatient 
records, a June 1996 statement of Christopher Zingas, M.D., 
and a December 1998 statement of James P. Meza, M.D.

The February and September 1996 VA outpatient podiatry 
records note the history reported by the veteran of multiple 
falls due to his service-connected bilateral foot disability 
and indicate that the veteran's gait was unsteady due to the 
service-connected bilateral foot disability.  In September 
1996, it was also noted that the veteran had referred pain to 
the right knee, although no diagnosis of a right knee 
disorder was made.

In his June 1996 statement, Dr. Zingas indicated that the 
veteran was seen in consultation at that time.  His 
examination of the veteran revealed acquired planovalgus of 
the right foot with posterior tibial tendon dysfunction.  A 
history of bilateral pes planus deformity with worsening on 
the right over the last few years was noted, as was the 
veteran's belief that he had medial knee pain due to the foot 
deformity.  Dr. Zingas stated that valgus stress on the knee 
can cause medial knee pain, although he did not render an 
opinion relating the veteran's knee pain to foot disability.  
He also noted that the veteran had had a number of falls 
which the veteran attributed to his foot.  Dr. Zingas further 
stated that he was not able to directly correlate the 
veteran's falls to his foot, but did believe that the veteran 
was at increased risk for falling due to his posterior tibial 
tendon weakness and foot deformity.  He added that it was not 
clear how much of the veteran's lower extremity problems is 
related to sciatica since his evaluation of the veteran was 
limited to the foot deformity. 

Although the December 1998 statement of Dr. Meza primarily 
relates to a fall resulting in a wrist fracture and includes 
no reference to the veteran's right knee or low back, the 
statement does express Dr. Meza's opinion that the veteran 
had repeatedly fallen due to severe pes planus with 
neuropathy.

On VA examination in September 1996, the veteran was found to 
have chronic low back pain due to degenerative changes, 
spondylolisthesis and spondylolysis, as well as a minor 
strain of the right knee.  In the examiner's opinion, the 
veteran's right knee and low back disabilities were not 
related to the service-connected bilateral foot disability.

In December 1997, the veteran underwent a VA neurological 
examination.  Physical examination disclosed partial right 
foot drop.  The initial diagnosis was cauda equina syndrome 
with pes cavus.  The examiner commented that the cauda equina 
syndrome was possibly related to degenerative arthritis of 
the lumbar spine or due a congenital problem unrelated to 
degenerative arthritis.  He ordered additional diagnostic 
testing, including an MRI and EMG, to determine the etiology 
of the veteran's impairment.  Following the additional 
studies, the examiner provided a March 1998 addendum 
indicating that the correct diagnoses were peripheral 
neuropathy; nerve lesion secondary to degenerative 
arthropathy, bilateral L5-S1 nerve root; and no evidence of 
cauda equina syndrome.  

The veteran underwent a VA joints examination in January 
1998.  It was this examiner's opinion that the veteran's 
falls were due to a neuromuscular disorder, unrelated to his 
service-connected bilateral foot disability.  He believed 
that the neuromuscular disorder was most likely a prototypic 
process such as multiple sclerosis.  He noted that the recent 
EMG disclosed peripheral neuropathy more than any other 
abnormality and that these results supported his opinion.  He 
recommended a neurology consult to determine if there was an 
underlying process causing the veteran's peripheral 
neuropathy.

In response to a request for further information from the RO, 
the September 1998 the VA joints examiner provided a 
September 1998 statement indicating that the veteran had 
probably had spondylolisthesis and spondylolysis all his life 
without symptoms, that these disorders were not aggravated by 
service and that the veteran's recent back symptoms were due 
to degenerative changes associated with the aging process.

The RO also requested further information from the December 
1997 VA neurology examiner.  In his September 1998 response, 
the neurology examiner stated that it was his conclusion that 
the veteran has neuropathy and that there is no conclusive 
evidence of cauda equina injury and no evidence of multiple 
sclerosis.

The Board notes that the evidence adequately establishes that 
the veteran has some gait impairment due to the service-
connected bilateral foot disability.  However, none of the 
medical evidence dated prior to receipt of the veteran's 
claim for service connection for low back and right knee 
disabilities suggests that gait impairment associated with 
the service-connected disability played a role in any injury 
of the veteran's right knee or low back.  It was not until 
after the veteran filed his claim for service connection for 
these disabilities that the medical records include a history 
reported by the veteran of multiple falls due to the service-
connected disability.  

Although VA podiatry records dated in 1996 indicate that the 
veteran's gait was unsteady due to the service-connected 
disability, they do not specifically address whether any of 
the veteran's falls were caused by service-connected 
disability.  Similarly, in his June 1996 statement, Dr. 
Zingas noted that the veteran's service-connected bilateral 
foot disability put him at increased risk for falling, but 
Dr. Zingas did not express an opinion that any of the falls 
were due to the service-connected disability or even assess 
the likelihood that any of the falls were caused by the 
service-connected disability.  In addition, Dr. Zingas noted 
that his evaluation was limited to the veteran's foot 
deformity so he was not able to determine how much of a role 
sciatica played in the veteran's lower extremity dysfunction.   

Although Dr. Meza specifically stated that it was his opinion 
that the veteran's repeated falls were due to severe pes 
planus with neuropathy, this statement was addressing the 
etiology of the veteran's right wrist fracture, Dr. Meza did 
not distinguish the effects of the neuropathy from those of 
pes planus and he did not provide any support for his 
opinion.

It was specifically concluded on the September 1996 VA 
examination that the veteran's right knee and low back 
disabilities were not related to the service-connected 
bilateral foot disability.  In addition, the veteran 
underwent thorough VA orthopedic and neurological 
examinations in December 1997 and January 1998, to include 
MRI and EMG studies.  These examinations disclosed peripheral 
neuropathy affecting lower extremity functioning.  The joints 
examiner specifically concluded that the veteran's falls were 
due to this neuromuscular disorder rather than his service-
connected bilateral foot disability.  In addition, he 
attributed the veteran's back symptoms to degenerative 
changes associated with the aging process rather than to any 
injury.

In the Board's opinion, the evidence supportive of the 
veteran's claims provides only weak support.  The VA 
examination reports discussed above are clearly against the 
claims.  The VA examination reports reflect consideration of 
the veteran's pertinent medical history and show that 
additional diagnostic studies were undertaken to determine 
the etiology of the veteran's lower extremity dysfunction and 
the cause of his falls.  The examiners noted that the 
diagnostic studies supported their conclusions.  In the 
Board's opinion, the evidence against the veteran's claims is 
of greater probative value than the evidence supporting the 
claims.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claims.   


ORDER

Entitlement to a 50 percent rating for bilateral pes planus 
with hallux valgus is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Service connection for left knee disability on a secondary 
basis is denied.

Service connection for right knee disability on a secondary 
basis is denied.

Service connection for left hip disability on a secondary 
basis is denied.

Service connection for right hip disability on a secondary 
basis is denied.

Service connection for low back disability on a secondary 
basis is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

